Per Curiam:
All of the members of the court who participated in the former decision in this case, November 15, 1928, 145 S. E. 366, 370, concurred in granting the prayer for a rehearing of the ease. This was because we were then in grave doubt as to whether our statement of the facts and conclusion in passing upon the sixth assignment of error were correct. This is the statement in the original opinion:
“The sixth assignment involves the action of the court in refusing to permit James W. Gerow, a witness for the defendant, to state that after the completion of the work by the plaintiff, and before the survey made' by Thomas, defendant removed about 8,000 cubic yards of slides, at a cost of $5,731.60.
“The Thomas survey covered only the three and *280one-half miles on which there were practically no dirt slides. The evidence sought to be introduced included the numerous dirt slides and cuts on the one and one-half miles which were not involved in this controversy. To admit evidence of the yards of dirt removed from both the three and one-half and the one and one-half miles, as a whole, could serve only to confuse the jury.” That doubt, after argument and upon further consideration, has become a certainty. The record shows that the chief controversy arose over the contract of June 15, 1923, and the three and one-half miles of railroad therein referred to. It is clearly shown that Thomas only surveyed the work in dispute. He stated that he only surveyed and measured the three and one-half miles. The controversy being thus limited, the question as to the admissibility of the testimony referred to, which we are now considering, is thus presented by the record:
Gerow being on the stand was asked:
“Q. After McArthur moved away from the work, ¡state to the jury what amount, if anything, you paid for removing slides along the road, and prior to the time the survey was made by Mr. Thomas? •
“Mr. Skeen: We object to anything that was done after McArthur finished and the job was accepted, it don’t make any difference.
“Mr. Flanagan: They come along and make a .survey after the work had been completed by McArthur, and he said he surveyed everything in sight; now we want to prove that during the period between the time McArthur left and the time Thomas made the survey that numerous slides came in and they were .removed by the company.
*281“Mr. Skeen: Mr. Thomas testified that he made no calculation of any dirt moved beyond the slopes in dirt, and Mr. Kent swore there were no slides in the rock work.”
Then Thomas was recalled, and testified as to survey and measurements which he made, clearly referring to' the three and one-half miles. Then the witness Gerow was immediately recalled, and this appears:
“Q. About how much yardage do you think you had removed from these slides?
“Mr. Simmons: Objected to.
“The court: I don’t think it is necessary for him to state; it would not affect the proper measurement.
“Mr. Flanagan: We except, and avow the witness will state about 8,000 yards.
“Q. I will ask you if . you removed after McArthur moved away as much as 5,000 yards from slides?
“Mr. Simmons: Objected to. Objection sustained and defendant excepts.
“Mr. Flanagan: We avow the witness will answer around 8,000 yards.
“Q. I will ask you after McArthur moved away if you removed from along that railroad as many as-8,000 yards that had slipped in?
“Mr. Simmons: Objected to. Objection sustained and defendant excepts.
“The court: It depends on the measurement of the engineer in this ease?
“Mr. Flanagan: We except and avow the witness will answer around 8,000 yards.
“Q. I will ask you, Captain, to state to the jury how much it cost you in dollars and cents to remove these slides after McArthur left and before Thomas made his survey?
*282“Mr. Simmons: Objected to. Objection sustained and defendant excepts and avows that defendant would state $5,731.60.”
It is impossible to read this testimony, when considered in connection with the other evidence in the ease, and not reach the conclusion that the defendant, Nora Coal Corporation, was offering the witness, Gerow, to prove that dirt had been removed from the three and one-half miles of road to which the contract of June 15, 1923, referred. The question to Gerow should, of course, have limited him to this area and contract. The most unfavorable view that could be taken of the matter against the defendant was that it sought to prove that at least some of the dirt then referred to came from the three and one-half miles. If it could be fairly inferred that the defendant was in fact attempting to include earth which had been removed from other points on the railroad, it was nevertheless clearly evident that he was offering to prove that some of it had been removed from the three and one-half ' miles of road referred to. To exclude the entire testimony without having this point clarified was erroneous. It was error that was clearly harmful. The defendant company was entitled to have the jury consider the proffered testimony of this witness Gerow, together with all the other relevant testimony in the case, in order properly to determine the issues of fact raised.
For the reasons we have indicated, we think its exclusion requires the reversal of the case.
The judgment will, therefore, be reversed, and the case remanded for a new trial and for further proceedings according to law.

Reversed.